DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fiber management assembly for a multi-axis fiber optic gyroscope (FOG), the assembly comprising, among other essential features, a mounting block which includes coil mounting features configured to permit mounting at least two optical fiber coils at the mounting block with the at least two fiber coils aligned in substantially different directions in three-dimensional space; and an exterior surface comprising at least one substantially exterior, curved zone onto which connecting segments of respective optical fibers between the integrated optical circuit (IOC) and respective coils of the at least two optical fiber coils are routed and affixed, in combination with the rest of the limitations of the above claim.
As to claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fiber management assembly for a multi-axis fiber optic gyroscope (FOG), the assembly comprising, among other essential features, a mounting block which includes coil mounting features configured to permit mounting at least two optical fiber coils at the mounting block with the at least two fiber coils aligned in substantially different directions in three-dimensional space; and a substantially spherical exterior surface onto which connecting segments of respective optical fibers between the integrated optical circuit (IOC) and respective coils of the at least two optical fiber coils are routed and affixed, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, please see applicant’s arguments filed February 16, 2021 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.